DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-20, 24, and 26 are canceled.
Claims 21-23, 25, 27-103 and 106-160 are withdrawn.
Claims 104-105 are under examination.

Priority
Claims 104-105 are currently enabled and so receive the U.S. effective filing date of 12/03/2013 at least. 

Information Disclosure Statement
The information disclosure statement filed 05/03/2022 fails to comply with 37 CFR 1.97(c) because it lacks a statement as specified in 37 CFR 1.97(e) and lacks the fee set forth in 37 CFR 1.17(p).  It has been placed in the application file, but the information referred to therein has not been considered.

Rejections Withdrawn
Double Patenting
The rejection of claims 104-105 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11059910 is withdrawn in view of Applicant’s filing of a terminal disclaimer and its subsequent approval. 

The rejection of claims 104-105 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, and 13-26 of copending Application No. 15/991774 (reference application) is withdrawn in view of Applicant’s filing of a terminal disclaimer and its subsequent approval. 

The rejection of claims 104-105 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-19 and 23-26 of copending Application No. 16/015592 (reference application) is withdrawn in view of Applicant’s filing of a terminal disclaimer and its subsequent approval. 

The rejection of claims 104-105 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8, and 10-12 of copending Application No. 16/015610 (reference application) is withdrawn in view of Applicant’s filing of a terminal disclaimer and its subsequent approval.




Rejections Maintained
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 104-105 remain provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-2 of copending Application No. 16/015592 (reference application). 
Applicant’s Arguments:  Claims 104-105 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-2 of copending Application No. 16/015592. The Office states that although the claims at issue are not identical, they are not patentably distinct from each other.

Without acquiescing to the Examiner’s position, and solely to expedite prosecution, Applicant files herewith an e-Terminal Disclaimer along with the required fee. Accordingly, reconsideration and withdrawal of the instant rejection are respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not persuasive since, as noted above, a terminal disclaimer cannot overcome this type of double patenting rejection.  Thus, for the reasons of record, this rejection stands.
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642